Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties herein:
Mb. Shostak: Plaintiff offers to stipulate that the merchandise covered by the entries the subject of the appeals for reappraisement consolidated herein consists of box socket wrenches exported from England during the period from 1959 to 1961.
That on the dates of exportations of said merchandise to the United States, the prices at the time of exportation at which similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers- and coverings of whatever nature, and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States were as follows:
Item 7959-1,14 shillings, 7% pence.
Item 7959-2,15 shillings, 4% pence.
Item 7959-3,15 shillings, 4% pence.
Item 7959-4,19 shillings, 8% pence.
Item 7959-5,17 shillings, 10% pence.
Item 7959-6, 26 shillings, 4% pence.
Item 7959-7, 34 shillings, % pence.
Item 7959-8, 37 shillings, 2 pence.
Item 7959-9, 30 shillings, 11% pence.
Item 7959-10, 39 shillings, 4% pence.
Item 7959-11,11 shillings, 11 pence.
Item 7959-12, 30 shillings, 3 pence.
Mbs. Ziff : I have conferred with the Appraiser, and so stipulate.
Mb. Shostak : And plaintiff further offers to stipulate that all of the merchandise covered by all the appeals for reappraisement consolidated herein is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521.
Mbs. Ziff : So agree.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question and that such values for the involved items were as follows:
Item 7959-1,14 shillings, 7% pence.
Item 7959-2,15 shillings, 4% pence.
Item 7959-3,15 shillings, 4% pence.
Item 7959-4,19 shillings, 8% pence.
Item 7959-5,17 shillings, 10% pence.
Item 7959-6, 26 shillings, 4% pence.
Item 7959-7, 34 shillings, % pence.
*529Item 7959-8, 37 shillings, 2 pence.
Item 7959-9, 30 shillings, 11% pence.
Item 7959-10, 39 shillings, 4% pence.
Item 7959-11,11 shillings, 11 pence.
Item 7959-12, 30 shillings, 3 pence.
Judgment will issue accordingly.